


 

Exhibit 10.19

 

DISTRIBUTION AGREEMENT

 

                THIS AGREEMENT, originally made as of the 8th day of February,
1995, by and between Waddell & Reed Funds, Inc. and Waddell & Reed, Inc. and as
assigned, effective June 16, 2003, to Ivy Funds Distributor, Inc., an indirectly
owned subsidiary of Waddell & Reed Financial, Inc., the parent company of
Waddell & Reed, Inc., is hereby amended and restated as of the 3rd day of
September, 2003, by and between Ivy Funds, Inc. (f/k/a W&R Funds, Inc.; f/k/a
Waddell & Reed Funds, Inc.), a Maryland Corporation (the “Company”), and Ivy
Funds Distributor, Inc. (“IFDI”) a Florida Corporation;

 

                I.              REPRESENTATIONS

 

                                A.  The Company represents that

 

                                                1)  it is a registered open-end
management investment company (mutual fund), and

 

                                                2)  the shares of each of its
classes of shares (“Fund”) and of each sub-class thereof (“Class”), if any, are,
as of the date of the effectiveness of this Agreement as to each such Fund or
Class, registered with the Securities and Exchange Commission (“SEC”) and
qualified or otherwise authorized for sale in all states of the United States as
may be agreed upon.  (As to any Fund or Class not registered with the SEC and
qualified or otherwise authorized for sale in all states of the United States as
may be agreed upon, this Agreement shall become effective as to such Fund or
Class upon such registration and qualification or authorization.)

 

                                B.  IFDI represents that

 

                                                1)  it is a broker-dealer
registered with the SEC and is duly qualified to offer shares of the Company in
all states in which the shares are currently qualified or otherwise authorized
for offer for sale;

 

                                                2)  it is a member of the
National Association of Securities Dealers, Inc. (“NASD”);

 

                                                3)  it does not engage in the
retail sale of Company shares, but rather maintains agreements with other
registered broker-dealers, authorizing such broker-dealers to offer Company
shares to the public;

 

                                                4)  it maintains and enforces
procedures reasonably designed to achieve compliance with applicable securities
laws, rules and regulations including the Rules of the NASD, including those
related to the review and approval of advertising and sales literature used in
solicitation of orders to buy Company shares, and it files, when applicable,
such advertising and sales literature with the NASD.

--------------------------------------------------------------------------------


 

                II.            APPOINTMENT OF UNDERWRITER and OBLIGATIONS

 

                The Company hereby, as applicable, appoints IFDI or continues
the appointment of IFDI, and IFDI, as applicable, agrees to act or continues to
act, as the Company’s principal underwriter under the terms and provisions of
this Agreement.

 

                                A.            Company agrees

 

                                                1)  to use its best efforts to
register from time to time under the Securities Act of 1933 (the “Securities
Act”) adequate amounts of its shares for sale by IFDI to the public through
broker-dealers with which IFDI contracts and to qualify or to permit IFDI to
qualify such shares for offering to the public in such states as may from time
to time be agreed upon;

 

                                                2)  to immediately advise IFDI
(i) when any post-effective amendment to its registration statement or any
further amendment or supplement thereto or any further registration statement or
amendment or supplement thereto becomes effective, (ii) of any request by the
SEC for amendments to the registration statement(s) or any then effective
prospectus or for additional information, (iii) of the issuance by the SEC of
any stop-order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose, and (iv) of the happening of any
event which makes untrue any material statement made in the registration
statement or any then effective prospectus or which, in the opinion of counsel
for the Company, requires the making of a change in the registration statement
or any then effective prospectus in order to make the statements therein not
misleading; in case of the happening at any time of any event which materially
affects the Company or its securities and which should be set forth in a
supplement to or an amendment of any then effective prospectus in order to make
the statements therein not misleading, to prepare and furnish to IFDI such
amendment or amendments to that prospectus as will correct the prospectus so
that as corrected it will not contain, or such supplement or supplements to that
prospectus which when read in conjunction with that prospectus will make the
combined information not contain any untrue statement of a material fact or any
omission to state any material fact necessary in order to make the statements in
that prospectus not misleading; if any time the SEC shall issue any stop-order
suspending the effectiveness of the registration statement, to make every
reasonable effort to obtain the prompt lifting of such order; and, before filing
any amendment to the registration statement or to any then effective prospectus,
to furnish IFDI with a copy of the proposed amendment;

 

                                                3)  to advise IFDI of the net
asset value of the shares of each of its Funds and Classes, as applicable, as
often as computed and to furnish to IFDI as soon as practical such information
as may be reasonably requested by IFDI in order that it may know all of the
facts necessary to provide for the sale of shares of the Company;

 

                                                4)  to pay or cause to be paid
all expenses incident to the issuance, transfer, registration and delivery of
its shares, all taxes in connection therewith, costs and expenses incident to
preparing and filing any registration statements and prospectuses and any
amendments or supplements to a registration statement or a prospectus, statutory
fees incidental to the registration of additional shares with the SEC, statutory
fees and expenses incurred in

 

2

--------------------------------------------------------------------------------


 

connection with any Blue Sky law qualifications undertaken by or at the request
of IFDI, and the fees and expenses of the Company’s counsel, accountants or any
other experts used in connection with the foregoing; and

 

                                                5)  not without the consent of
IFDI to offer any of its shares for sale directly or to any persons or
corporations other than through IFDI, except only

 

                                                                a)  the
reinvestment of dividends and/or distributions or their declaration in shares of
the Company, in optional form or otherwise;

 

                                                                b)  the issuance
of additional shares to stock splits or stock dividends;

 

                                                                c)  sale of
shares to another investment or securities holding company in the process of
purchasing all or a portion of its assets;

 

                                                                d)  in
connection with an exchange of shares of the Company for shares in another
investment or securities holding company;

 

                                                                e)  the sale of
shares to registered unit investment trusts; or

 

                                                                f)  in
connection with the exchange of one Fund’s shares for shares of another Fund of
the Company.

 

                                B.            IFDI agrees

 

                                                1)  to offer Company shares in
such states as may be agreed upon through broker-dealers which are members of
the NASD on such terms as are not inconsistent with this Agreement;

 

                                                2)  in offering shares through
other broker-dealers to comply with the provisions of the Articles of
Incorporation and Bylaws of the Company and with the provisions stated in its
applicable then current prospectus(es);

 

                                                3)  timely to inform the Company
of any action or proceeding to terminate, revoke or suspend IFDI’s registration
as a broker-dealer with the SEC, membership in the NASD, or authority with any
state securities commission to offer Company shares; and

 

                                                4)  to pay the cost of all sales
literature, advertising and other materials which it may at its discretion use
in connection with the sale of Company shares, including the cost of reports to
the shareholders of the Company in excess of the cost of reports to existing
shareholders and the cost of printing the prospectus(es) furnished to it by the
Company.

 

3

--------------------------------------------------------------------------------


 

III.           TERMS FOR SALE OF SHARES

 

                                A.            It is mutually agreed that

 

                                                1)  IFDI shall act as principal
in all matters relating to promotion and sale of Company shares, including the
preparation and use of all advertising, sales literature and other promotional
materials, and shall make and enter into all other arrangements, agreements and
contracts as principal on its own account and not as agent for the Company. 
Title to shares issued and sold by the Company through IFDI shall pass directly
from the Company to the broker-dealer or investor; except provided, however,
that IFDI may, if so agreed by IFDI and the Company, act as agent of the Company
without commission on repurchase of shares of the Company;

 

                                                2)  certificates for shares
shall not be created or delivered by the Company in any case in which the
purchase is pursuant to any provisions of the Company described in its
applicable then current prospectus(es) under the terms of which certificates are
not to be issued to the shareholder.  Shares sold through IFDI shall be
registered in such name or names and amounts as the selling broker-daeler or
instructor may request from time to time, and all shares when so paid for and
issued shall be fully paid and non-assessable; and

 

                                                3)  the offering price at which
shares of the Company may be sold through IFDI shall include such selling
commission as may be applicable to that Class and as may be fixed from time to
time by IFDI but shall not be in excess of 8.5 percent of the offering price. 
IFDI shall retain any such sales commission and may re-allow all or any part of
the sales commission to selected brokers and dealers who sell shares of the
Company.  IFDI may designate, reduce or eliminate its selling commissions in
certain sales or exchanges to the extent described in the applicable then
current prospectus(es) of the Company and in accordance with Section 22(d) of
the Investment Company Act of 1940 and any rules, regulations or orders of the
SEC thereunder.

 

                IV.           THE PLAN

 

                                A.  It is mutually acknowledged that the Company
has adopted a plan pursuant to Rule 12b-1 under the Investment Company Act of
1940, as amended (a “Plan”), which Plan is applicable to certain shares and that
the Company may in the future adopt Plans applicable to certain Funds and
Classes, respectively.

 

                                B.  With respect to any Fund or Class as to
which the Company has adopted a Plan, pursuant to that Plan, each day the
Company shall pay to IFDI a distribution fee and/or a service fee at the maximum
rates and under the terms and conditions set forth in the applicable Plan, as
amended from time to time, or such lesser amount as the Company and IFDI may
agree.

 

                                C.  The Company shall, after excluding from the
redemption proceeds that portion represented by the reinvestment of dividends
and distributions and the appreciation of the value of Fund shares being
redeemed, promptly pay IFDI an amount, if any, equal to the percent of the

 

4

--------------------------------------------------------------------------------


 

amount invested as determined by IFDI and as is then stated in the Company’s
current prospectus applicable to the shares redeemed (the “contingent deferred
sales charge”).  For purposes of determining the applicable contingent deferred
sales charge, if any: the redemptions shall be deemed in order of investment
made when more than one investment has been made; and when the shares being
redeemed were acquired by exchange of shares of another Fund or Class of the
Company, or corresponding class of another registered investment company for
which IFDI or its affiliate serves as principal underwriter, the investment
shall be deemed as if it had been made when the Company’s shares were first
purchased, and the applicable contingent deferred sales charges, if any, shall
be with respect to the amount originally invested in Company shares; and
provided that any contingent deferred sales charge shall be determined in
accordance with and in the manner set forth in the applicable then current
prospectus and any applicable Order or Rule issued by the SEC.

 

                                D.  It is contemplated that IFDI may incur other
expenses substantially in advance of receiving the distribution fee, if any,
that may be applicable to the payment of such commissions and expenses.  IFDI
recognizes that such payments are at its risk and that this Agreement may be
terminated or not continued as hereinafter provided without the payment to it of
any further distribution fees or service fees whatsoever and without the payment
of any penalty.  The contingent deferred sales charges, if any, shall, however,
be payable to IFDI with respect to all subject sales made prior to the
termination of this Agreement.

 

                                E.  IFDI shall at least quarterly provide to the
Company’s board of directors a written report with respect to each Fund or
Class, as applicable, of the amounts of the distribution and/or service fees
expended and the purposes for which these expenditures were made.  IFDI shall in
addition furnish to the board of directors of the Company such information as
may be requested or as may be necessary to an informed determination by the
directors of whether or not the directors should continue the Company’s
Plan(s) and continue this Agreement and to determine whether there is reasonable
likelihood that the Plan(s) and this Agreement will benefit the Company and its
shareholders affected by such Plan(s).

 

                V.            INDEMNIFICATION

 

                                A.  The Company agrees with IFDI for the benefit
of IFDI and each person, if any, who controls IFDI within the meaning of
Section 15 of the Securities Act and each and all and any of them, to indemnify
and hold harmless IFDI and any such controlling person from and against any and
all losses, claims, damages or liabilities, joint or several, to which they or
any of them may become subject under the Securities Act, under any other
statute, at common law or otherwise, and to reimburse the underwriter and such
controlling persons, if any, for any legal or other expenses (including the cost
of any investigation and preparation) reasonably incurred by them or any of them
in connection with any litigation whether or not resulting in any liability,
insofar as such losses, claims, damages, liabilities or litigation arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or any prospectus or any amendment
thereof or supplement thereto or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,

 

5

--------------------------------------------------------------------------------


 

that this indemnity agreement shall not apply to amounts paid in settlement of
any such litigation if such settlement is effected without the consent of the
Company or to any such losses, claims, damages, liabilities or litigation
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus or any
amendment thereof or supplement thereto, or arising out of or based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, which
statement or omission was made in reliance upon information furnished in writing
to the Company by IFDI for inclusion in any registration statement or any
prospectus or any amendment thereof or supplement thereto.  IFDI and each such
controlling person shall promptly, after the complaint shall have been served
upon IFDI or such controlling person in any litigation against IFDI or such
controlling person in respect of which indemnity may be sought from the Company
on account of its agreement contained in this paragraph, notify the Company in
writing of the commencement thereof.  The omission of IFDI or such controlling
person so to notify the Company of any such litigation shall relieve the Company
from any liability which it may have to IFDI or such controlling person on
account of the indemnity agreement contained in this paragraph but shall not
relieve the Company from any liability which it may have to IFDI or controlling
person otherwise than on account of the indemnity agreement contained in this
paragraph.  In case any such litigation shall be brought against IFDI or any
such controlling person and the underwriter or such controlling person shall
notify the Company of the commencement thereof, the Company shall be entitled to
participate in (and, to the extent that it shall wish, to direct) the defense
thereof at its own expense but such defense shall be conducted by counsel of
good standing and satisfactory to IFDI or such controlling person or persons,
defendant or defendants in the litigation.  The indemnity agreement of the
Company contained in this paragraph shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of IFDI or any such
controlling person and shall survive any delivery of shares of the Company.  The
Company agrees to notify IFDI promptly of the commencement of any litigation or
proceeding against it or any of its officers or directors of which it may be
advised in connection with the issue and sale of its shares.

 

                                B.  Anything herein to the contrary
notwithstanding, the agreement in Section A of this article, insofar as it
constitutes a basis for reimbursement by the Company for liabilities (other than
payment by the Company of expenses incurred or paid in the successful defense of
any action, suit or proceeding) arising under the Securities Act, shall not
extend to the extent of any interest therein of any person who is an underwriter
or a partner or controlling person of an underwriter within the meaning of
Section 15 of the Securities Act or who, at the date of this Agreement, is a
director of the Company, except to the extent that an interest of such character
shall have been determined by a court of appropriate jurisdiction the question
of whether or not such interest is against public policy as expressed in the
Securities Act.

 

                                C.  IFDI agrees to indemnify and hold harmless
the Company and its directors and such officers as shall have signed any
registration statement from and against any and all losses, claims, damages or
liabilities, joint or several, to which the Company or such directors or
officers may become subject under the Securities Act, under any other statute,
at common law or otherwise, and will reimburse the Company or such directors or
officers for any legal or other

 

6

--------------------------------------------------------------------------------


 

expenses (including the cost of any investigation and preparation) reasonably
incurred by it or them or any of them in connection with any litigation, whether
or not resulting in any liability insofar as such losses, claims, damages,
liabilities or litigation arise out of, or are based upon, any untrue statement
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, which
statement or omission was made in reliance upon information furnished in writing
to the Company by IFDI for inclusion in any registration statement or any
prospectus, or any amendment thereof or supplement thereto, or which statement
was made in, or the alleged omission was from, any advertising or sales
literature (including any reports to shareholders used as such) which relate to
the Company.

 

                                IFDI shall not be liable for amounts paid in
settlement of any such litigation if such settlement was effected without its
consent.  The Company and its directors and such officers, defendant or
defendants, in any such litigation shall, promptly after the complaint shall
have been served upon the Company or any such director or officer in any
litigation against the Company or any such director or officer in respect of
which indemnity may be sought from IFDI on account of its agreement  contained
in this paragraph, notify IFDI in writing of the commencement thereof.  The
omission of the Company or such director or officer so to notify the underwriter
of any such litigation shall relieve IFDI from any liability which it may have
to the Company or such director or officer on account of the indemnity agreement
contained in this paragraph, but shall not relieve IFDI from any liability which
it may have to the Company or such director or officer otherwise than on account
of the indemnity agreement contained in this paragraph.  In case any such
litigation shall be brought against the Company or any such officer or director
and notice of the commencement thereof shall have been so given to IFDI, IFDI
shall be entitled to participate in (and, to the extent that it shall wish, to
direct) the defense thereof at its own expense, but such defense shall be
conducted by counsel of good standing and satisfactory to the Company.  The
indemnity agreement of IFDI contained in this paragraph shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of the Company and shall survive any delivery of shares of the Company. 
IFDI agrees to notify the Company promptly of the commencement of any litigation
or proceeding against it or any of its officers or directors or against any such
controlling person of which it may be advised, in connection with the issue and
sale of the Company’s shares.

 

                                D.  Notwithstanding any provision contained in
this Agreement, no party hereto and no person or persons in control of any party
hereto shall be protected against any liability to the Company or its security
holders to which they would otherwise be subject by reason of willful
misfeasance, bad faith, or gross negligence in the performance of their duties
or by reason of their reckless disregard of their obligations and duties under
this Agreement.

 

                VI.           OTHER TERMS

 

                                A.  This Agreement shall not be deemed to limit
IFDI from acting as underwriter, broker and/or dealer for any other mutual fund,
from engaging in any other aspects of the securities business, whether or not
such may be deemed in competition with the sale of shares of the Company, and to
carry on any other lawful business whatsoever.

 

 

7

--------------------------------------------------------------------------------


 

                                B.  Except as expressly provided in Article V
and hereinabove, the agreements herein set forth have been made and are made
solely for the benefit of the Company and IFDI, and the persons expressly
provided for in Article V, their respective heirs and successors, personal
representatives and assigns, and except as so provided, nothing expressed or
mentioned herein is intended or shall be construed to give any person, firm or
corporation other than the Company, IFDI and the persons expressly provided for
in Article V any legal or equitable right, remedy or claim under or in respect
of this Agreement or any representation, warranty or agreement herein
contained.  Except as so provided, the term “heirs, successors, personal
representatives and assigns” shall not include any purchaser of shares merely
because of such purchase.

 

                                C.  This Agreement shall continue in effect,
unless terminated as hereinafter provided, for a period of one (1) year and
thereafter only if such continuance is specifically approved at least annually
by the Board of Directors, including the vote of a majority of the directors who
are not parties to the Agreement or “interested persons” (as defined in the
Investment Company Act of 1940) or any such party and who have no direct or
indirect financial interest in the operation of any Plan or any agreement
relating to that Plan (hereafter the “Plan directors”), cast in person at a
meeting called for the purpose of voting on such approval.  This Agreement may
be terminated by IFDI at any time without penalty upon giving the Company sixty
(60) days’ written notice (which notice may be waived by the Company) and may be
terminated by the Company at any time without penalty upon giving IFDI sixty
(60) days’ written notice (which notice may be waived by IFDI), provided that
such termination by the Company shall be directed or approved by the vote of a
majority of the Plan directors, or by the vote of a majority (as defined in the
Investment Company Act of 1940) of the outstanding voting securities of a Fund
with respect to that Fund.  This Agreement shall automatically terminate in the
event of its assignment, the term “assignment” for this purpose having the
meaning defined in Section 2(a)(4) of the Investment Company Act of 1940 and
applicable Rules thereunder.

 

                                D.  This Agreement shall be governed and
construed in accordance with the laws of Kansas.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers and their corporate seals to be
affixed as of the day and year first above written.

 

 

 

 

 

IVY FUNDS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Henry J. Herrmann

 

 

 

 

 

 

Henry J. Herrmann, President

 

 

 

 

 

 

and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

ATTEST:

 

By:

/s/Kristen A. Richards

 

 

 

 

 

 

Kristen A. Richards, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IVY FUNDS DISTRIBUTOR, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Thomas W. Butch

 

 

 

 

 

 

 

Thomas W. Butch, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Daniel C. Schulte

 

 

 

 

 

 

Daniel C. Schulte, Secretary

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------
